Mr. Justice Allen
delivered the opinion of the court.
The plaintiffs in error sought to perfect an appeal to the county court from a judgment rendered against them in a justice court. They paid the docket fees on the twenty-first day after the approval of their appeal bond. The twentieth day was a Sunday. The county court dismissed the appeal on the theory that Sunday cannot be excluded under section 3846 R, S. 1908, which provides that the party appealing from a judgment against him in a justice court,
“shall, within twenty days from the date of the approval of his appeal bond, pay to the clerk of the court to which he takes an appeal, all fees necessary to have, the cause docketed and placed on the calendar of said court.”
The plaintiff in error seeks to reverse the judmegnt of *330dismissal, contending that if the twentieth day falls on a Sunday, the fees may be paid on the following Monday.
In 38 Cyc. 330, it is said that there are decisions excluding Sunday when it falls on the last day provided for taking steps necessary to perfect an appeal. This is the rule in most jurisdictions. 3 C. J. 1048. It was followed by this court in Elliott Co. v. Courtright Pub. Co., 67 Colo. 449, 182 Pac. 882, where it was held that if the tenth day on which an appeal bond may be entered into falls on a Sunday, the bond may be furnished on the following day.
The county court erred in dismissing the appeal. The judgment is reversed;
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Bailey concur.